Title: General Orders, 4 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters Valley-Forge June 4th 1778. Parole Northumberland—
                        
                    
                    The following Resolve of Congress, the Operation of which has been heretofore prevented by the particular Circumstances of the Army is in future to be punctually observed.
                    In Congress Novr 19th 1776—Resolved, That on any sick or disabled Non Commissioned Officer or soldier being sent to any Hospital or sick quarters, the Captain or Commandant of the Troop or Company to which he belongs shall send to the Surgeon or Director of the said Hospital or give to the Non Commissioned Officer or soldier so in the Hospital or Quarters a Certificate countersigned by the Pay Master of the Regiment if he be with the Regiment of what Pay is due to such sick non-Commissioned Officer or soldier at the time of his entering the hospital or quarters and the Captain or Commandant of the Troop or Company shall not receive the Pay of the said soldier in Hospital or  Quarters or include him in any Pay Abstract during his Continuance therein; And in Case any Non Commissioned Officer or soldier shall be discharged from the Hospital or Quarters as unfit for further service a Certificate shall be given in by the Surgeon or Director of what Pay is then due him and the said Non Commissioned Officer or soldier so discharged shall be entitled to receive his Pay at any Pay-Office or from any Pay-Master in the service of the United States, the said Pay-Master keeping such original Certificate to prevent Impositions and giving the Non Commissioned Officer or soldier his discharge or a certified Copy thereof mentioning at the same time his having been paid.
                    That this Resolution be transmitted to the Commanders in Chief in the several departments to be by them given out in Orders and then delivered to the Directors of the Hospitals in each Department, who are to cause the same to be fixed up in some conspicuous Place or Places in every Military Hospital for the Inspection of all concern’d.
                    Commanding Officers of Regiments are immediately to make Returns to the Commissary of Military-Stores of the Arms actually wanting in their respective Corps to compleat the number of men fit for duty in each agreeable to which the Commissary is forthwith to issue the Arms now in Store.
                    All Persons whatever are forbid selling liquor to the Indians—If any Sutler or soldier shall presume to act contrary to this Prohibition, the former will be dismissed from Camp and the latter receive severe Corporal Punishment.
                    On the march Lieutt Coll Fleury will be attached to General Lee’s Division—Lieutt Coll Davis to Genl Stirlings—Lieutt Coll Barber to Genl Mifflin’s—Mr Ternant to General De la Fayette’s—& Lieutt Coll Brooks to Genl De Kalb’s and as they will not be employed on the march in exercising or manoeuvring the Troops they are to fill the Office of Adjt General each in his respective Division.
                